Citation Nr: 0732170	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-37 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for Henoch-Schonlein Purpura (HSP).

2.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
September 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran submitted additional evidence in September 2007, 
along with a waiver of initial consideration by the RO.

The issue of entitlement to service connection for arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's platelet count is less than 70,000.

2.  The veteran's joint pain is attributed to gout, which is 
a separate condition from his HSP.

3.  The veteran's skin rash involves less than 5 percent of 
his total body surface area.

4.  The medical evidence of record does not reflect the 
presence of a renal impairment.





CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for HSP 
have not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
4.114a, 4114b, 4.117, 4.118; Diagnostic Codes (DC) 5003, 
5017, 5215, 5271, 7705, 7806 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In two letters, dated in October 2003 and December 2005, the 
RO satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Since service connection has been 
granted for HSP, the first three Dingess elements were 
substantiated prior to the appeal, and further notice was not 
required.  The veteran's claim is for an increased rating; 
thus, only the type of evidence necessary to establish a 
disability rating and effective date for the disability are 
relevant to his claim.  Here, adequate notice was not 
provided to the veteran regarding the fifth element 
identified by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
an appropriate effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 2003 and March 2004, he was afforded 
formal VA examinations.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Background & Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.  

The veteran service medical records reflect that his HSP 
initially manifested by kidney symptoms, a rash and joint 
complaints.  He was then separated from service on account of 
this condition, at which time he submitted an application for 
VA benefits.  In a November 1972 rating action, the veteran 
was service connected for HSP, and assigned a 30 percent 
disability evaluation, under diagnostic code 7799-7705, 
effective from September 1972.  The 30 percent evaluation has 
remained in effect since that time.  

Under diagnostic code 7705, a 30 percent rating is assigned 
with a stable platelet count between 70,000 and 100,000 and 
without bleeding.  A 70 percent is assigned when the platelet 
count is between 20,000 and 70,000, without bleeding and not 
requiring treatment.  Here, there is no suggestion in the 
record or by the veteran that his platelet count meets the 
criteria for a 70 percent rating.  As such, there is no basis 
for awarding an increased rating under this diagnostic code.  
Indeed, it does not appear that this is an appropriate 
diagnostic code to consider as it addresses thrombocytopenia, 
and documentation that the veteran submitted shows that HSP 
is nonthrombocytopenic.  Since, however, the condition's 
initial symptoms were related to kidney impairment, a rash, 
and joint complaints, the Board will review the record for 
any current impairment in these areas as may be related to 
HSP.  

Joint Pain

VA medical records, dated from March 2000 to February 2004, 
reflect that the veteran has sought treatment for pain in the 
wrists, knees, and ankles.  He has been consistently 
diagnosed with acute gouty arthritis.  

A VA examination was conducted in November 2003.  At that 
time, the examiner noted swelling, redness, and tenderness in 
the veteran's right ankle.  His range of motion was 8 degrees 
dorsiflexion and 35 degrees plantar flexion.  His elbow and 
wrists were normal.  The examiner diagnosed the veteran as 
having acute gout in the right ankle; he opined that this was 
a separate condition from the veteran's HSP.  The examiner 
also diagnosed the veteran as having arthralgia in the elbows 
and wrists, with normal examinations and normal ranges of 
motion.  

VA x-ray studies, dated in December 2003, show normal 
examinations of the veteran's left wrist, right elbow, and 
bilateral knees.  The only abnormality noted was an old 
healed fracture of the veteran's right humerus.

Pursuant to DC 5003, the veteran's joint disabilities should 
be rated according to range of motion.  As noted above, the 
records reflect that the veteran has normal range of motion 
in his elbows and wrists, such that even if the discomfort 
was related to HSP, it would not provide a basis for a 
compensable evaluation.  As to the ankle, under DC 5271, the 
veteran's limitation of motion would warrant a 20 percent 
disability rating for marked limitation (at most), which is 
less than his current 30 percent rating.  Therefore, this 
analysis does not provide a basis for an increased rating.  

Skin Disorder

VA medical records, dated from April 2002 to February 2004, 
reflect that the veteran has sought treatment for a 
persistent skin disorder.  

In November 2003, a VA examination was conducted.  At that 
time, the examiner observed a hyperpigmented rash around the 
waist and over the buttocks, which appeared to be chronic.  
The examiner diagnosed the veteran as having acute HSP over 
the past 30 years.  He opined that the veteran's HSP had not 
changed in symptomatology and that, other than the skin rash, 
there was no active pathology from the condition present at 
that time.

Another VA examination was conducted in March 2004.  At that 
time, the examiner observed follicular papules and scaring on 
the waistband and buttock.  He noted that this rash involved 
less than 5 percent of the veteran's total body surface area.  
The examiner diagnosed him as having folliculitis.  He opined 
that the veteran's rash did not appear to be HSP, that there 
was no functional impairment due to the folliculitis, and 
that the veteran denied having this type of rash in the past.

DC 7806 provides a zero percent evaluation when there is less 
than 5 percent of the entire body, or less than 5 percent of 
the exposed areas, affected, and no more than topical therapy 
required during the past 12-month period.  It is rated at 10 
percent when it results in at least 5 percent, but less than 
20 percent, of the entire body or at least 5 percent, but 
less than 20 percent, of the exposed areas being affected, 
or; intermittent systematic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of less than six weeks during the past 12-month 
period. 

The evidence of record does not show that the veteran's skin 
condition has required intermittent systematic therapy or 
that it affects at least 5 percent of his entire body, or 
exposed body area.  As noted above, the March 2004 VA 
examiner found that the skin condition affected less than 5 
percent of the veteran's total body area.  Thus, under DC 
7806, the veteran's skin condition would warrant a zero 
percent disability rating, which is less than his current 30 
percent rating.  

Kidney dysfunction

Renal dysfunction and disease are rated according to criteria 
provided in 38 C.F.R. §§ 4.115a and 4.115b.  A March 2002 VA 
examiner found that the veteran did not exhibit any evidence 
of renal disease.  Since that time, the veteran has not 
complained of, received treatment for, or been diagnosed with 
a renal dysfunction or disease.  Thus, a rating under these 
code sections is not appropriate.

In sum, even when analyzing the veteran's claim under the 
individual systems initially affected by HSP, there is no 
basis for an award of benefits in excess of that which is 
currently assigned.  

Extra-schedular rating

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's HSP so as to warrant assignment of an 
evaluation in excess of percent on an extra-schedular basis.  
The Board notes there is no showing that the disability has 
resulted in marked interference with employment, i.e., beyond 
that reflected by the evaluations.  In addition, there is no 
indication that veteran's HSP has necessitated frequent, or 
indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of these 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A disability rating in excess of 30 percent for HSP is 
denied.


REMAND

Service medical records, dated in April 1972, include a 
notation of arthritis.  VA medical records, dated from 
October 2003 to February 2004, reflect that the veteran has a 
current diagnosis of gouty arthritis.  Given the notation of 
arthritis in service and a current diagnosis of gouty 
arthritis, a VA examination is needed to ascertain whether 
the veteran's current condition is related to his military 
service and/or if it is secondary to his service-connected 
HSP.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination in order to determine 
the etiology and severity of his 
arthritis.  Prior to the examination, 
the complete claims folder should be 
made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the examination report.  
The examiner should conduct any 
appropriate studies to support her or 
his findings.  The examiner should also 
opine as to whether it is at least as 
likely as not that any arthritis found 
present is related to or had its onset 
during military service, and/or if it 
is secondary to the veteran's service-
connected HSP.  The rationale for any 
opinion expressed should be stated in a 
legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


